Citation Nr: 0903985	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  00-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed bipolar 
disorder with psychotic features.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1975 to March 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the RO.  

The veteran requested a hearing before a Veterans Law Judge 
(VLJ) at the RO in his June 2000 Substantive Appeal.  He 
withdrew his request in March 2001.  See 38 C.F.R. § 
20.704(e) (2007).  

Subsequently, the veteran was re-scheduled for a hearing 
before a VLJ at the RO in January 2007, but failed to report 
for that hearing and provided no explanation for his absence.  
Consequently, his hearing request is deemed to have been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2007).  

In April 2008, the Board remanded the issue on appeal to the 
RO for additional evidentiary development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran's bipolar disorder with psychotic features is 
not shown to have had its clinical onset in service or 
otherwise to be related to any event or incident of in active 
service.  





CONCLUSION OF LAW

The veteran does not have disability manifested by bipolar 
disorder with psychotic features that is due to disease or 
injury that was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002, 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In May 2002, the RO sent the veteran a letter advising him 
that to establish entitlement to service connection on the 
merits, the evidence must show a current disability, an 
injury or disability based on active service, and a 
relationship between the claimed disabilities and active 
service.  The veteran had ample opportunity to respond prior 
to the issuance of the October 2008 Supplemental Statement of 
the Case (SSOC)  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim for 
service connection and has had ample opportunity to respond.  

The May 2002 letter also advised the veteran that VA is 
responsible for getting relevant records held by any Federal 
agency, to include service records, Social Security 
Administration (SSA) records, and records from VA and other 
Government agencies.  

The letter advised the veteran that he must provide enough 
information about the records to allow VA to request them, 
and advised the veteran that it was her responsibility to 
make sure the records were received by VA.  

The Board finds that the May 2002 RO letter satisfies the 
statutory and regulatory requirement that VA notify a veteran 
what evidence, if any, will be obtained by the veteran, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
and, (3) the evidence, if any, to be provided by the 
claimant.  As explained, all three content-of-notice 
requirements have been met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were not 
provided to the veteran before the rating decision.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded an opportunity to submit such information or 
evidence prior to the issuance of the SSOC in October 2008.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, connection 
between the veteran's service and that disability).  

In March 2006 letter, the RO advised the veteran of the 
fourth and fifth Dingess elements (degree of disability, and 
effective date pertaining to the disability).  Accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess in regard to the claim for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service treatment record (STR) is on file.  
Records from the veteran's Mental Hygiene Clinic treatment 
are not currently of record.  However, the veteran has had 
ample opportunity to provide authorization to the RO to 
obtain them.  

First, the RO sent the veteran a letter in June 2006 
requesting that he sign and return a release.  He did not 
respond.  Second, the Board remanded the matter in April 2008 
to give the veteran another opportunity to provide a release.  
Accordingly, the RO sent the veteran another request for 
authorization in April 2008, but he again failed to respond.  

The Board notes that the duty to assist in the development 
and adjudication of a claim is not a one-way street.  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes 
help, he cannot passively wait for it in circumstances where 
he may or should have evidence that is essential in obtaining 
the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 
193, reconsideration denied, 1 Vet. App. 406 (1991) (per 
curiam).

Otherwise, the file includes medical records from those VA 
and non-VA medical providers that the veteran identified as 
having relevant records.  Neither the veteran nor his 
representative has identified, and the file does not 
otherwise indicate, that there are any other VA or non-VA 
medical providers having additional records that should be 
obtained before the appeal is adjudicated by the Board.  

The veteran was afforded VA examinations in February 1999 and 
July 2008 for the express purpose of determining whether his 
claimed disorder is due to active service.  The Board 
accordingly finds no reason to remand for further 
examination.  

Finally, the veteran has been advised of his entitlement to a 
hearing before the RO and before the Board in conjunction 
with the issue on appeal, but he has not requested such a 
hearing.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim herein decided.


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in the line of duty or from 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 § 
3.303(d).  

In the alternative, service connection may be awarded 
pursuant to 38 C.F.R. § 3.303(b) for a "chronic" condition, 
such as psychoses, when a chronic disease manifests itself in 
service, or within the applicable presumptive period under 38 
C.F.R. § 3.307, and the veteran currently has the same 
condition.  38 C.F.R. § 3.303(b)  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 
38 C.F.R. § 3.303(b) also provides that service connection 
may be granted where a disease manifests itself in service 
(or within the presumptive period) but is not identified 
until later, and the evidence shows (a) a continuity of 
related symptomatology after discharge and (b) that the 
present condition is related to that symptomatology.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  
Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991)).  

In this case, the medical evidence of record, including a 
February 1999 VA medical examination, shows that the veteran 
is competently diagnosed with bipolar disorder with psychotic 
features.  Therefore, the first element of a service 
connection claim, evidence of a current disability, is met.  

However, a veteran seeking service connection must establish 
not only the existence of a present disability, but also an 
etiological connection between his active service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Here, the veteran's service treatment record (STR) includes 
his October 1975 entrance physical, which documented that his 
psychiatric health was "normal" upon entry into service.  
On the accompanying self-report of medical history, the 
veteran reported no history of depression or excessive worry, 
loss of memory or amnesia, nervous trouble of any sort, 
epilepsy or fits, or periods of unconsciousness.  He also 
reported that he had never been treated for a mental 
condition.  

The veteran's February 1977 separation physical notes that 
his psychiatric health was "normal."  

In addition, the STR includes a February 2, 1977 treatment 
note reporting that the veteran sought a tranquilizer to help 
cope with his "irritation."  It was also noted that the 
veteran had been seen by the Mental Hygiene Clinic (MHC) 
previously; another referral was made at that time.  

In short, the STR currently of record documents that the 
veteran was seen for mental health issues during service.  
However, the STR does not show specific complaints or 
findings referable to an innocently acquired psychiatric 
disorder, to include a bipolar disorder.  

In addition, the record does not document the onset of a 
bipolar disorder during the one-year presumptive period after 
service or for many years thereafter.  

In a February 1999 VA psychiatry examination, the examiner 
diagnosed bipolar disorder, but did not opine as to the 
likely etiology or dated of onset of the condition.  She only 
noted that the veteran described having been depressed for 
many years.  

The VA medical center (VAMC) medical records show that the 
veteran was hospitalized for bipolar disorder from May to 
June 1999.  In the discharge summary, it was noted that the 
veteran reported experiencing a 15 year history of 
fluctuating moods.  

In a February 2003 VAMC psychiatry treatment note, the 
treating psychiatrist noted that the veteran had a history of 
recurrent depression and hypomania since at least 1986.  
Also, he first had had command auditory hallucinations (AH) 
in 1998, at the age of 40 or 41.  

In a July 2003 treatment note, the same psychiatrist noted 
that the veteran had "AH [auditory hallucinations] for many 
years in conjunction w[ith] depression but not hypomania."  

(The Board notes that the record also includes other VAMC 
mental health treatment records and progress reports.  
However, those records are primarily related to drug 
treatment and do not indicate a relationship between the 
bipolar disorder and any event or incident of the veteran's 
active service.)  

In July 2008, the veteran underwent another VA psychiatry 
examination.  The examiner reviewed the claims file, 
including the relevant medical history, and his current 
complaints.  The examiner also performed a thorough clinical 
examination and noted his observations.  

The veteran reported having been discharged from active 
service due to a mental disorder.  He explained that he was 
bothered by it for some time in-service, but admitted that a 
drinking problem also contributed to his discharge.  In 
addition, he described hearing voices while in high school 
and during basic training.  He noted having recurrent 
depression and hypomania in 1986.  In addition, he identified 
a 1997 divorce as the real stress in his life, causing the 
voices and hypomania to become worse.  

Based on her examination, the examiner diagnosed 
schizophrenia.  She opined that the disorder did not begin in 
service and, "[i]n all probability," began prior to 
service.  She based this opinion on the veteran's report of 
hearing voices while in high school.  

Finally, she concluded that, even though he had gone to the 
clinic seeking tranquilizers, there was no clear evidence of 
bipolar disorder in service.  She determined that his 
problems in service were due to alcohol use.  

At this point, the Board will note that a veteran is presumed 
to have been sound upon entry into the active, except as to 
conditions noted at the time of the acceptance, examination, 
or enrollment, or where clear and unmistakable evidence 
demonstrates that the condition existed before acceptance and 
enrollment and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

When no preexisting conditions are noted upon entry into 
service, a veteran is presumed to have been sound upon entry.  
The burden then shifts to VA to rebut the presumption of 
soundness by showing with clear and unmistakable evidence 
that (1) the veteran' s disability existed prior to service, 
and (2) the preexisting disability was not aggravated during 
service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

Here, the Board cannot find that the veteran's bipolar 
disorder existed prior to service.  Importantly, the disorder 
was not noted on his physical entrance examination.  The only 
evidence suggesting that the disorder preexisted service is 
the July 2008 VA examiner's opinion, which was based on the 
veteran's own recent assertions that are contradicted by his 
earlier statement during service.  

Moreover, the record includes no competent evidence to link 
the onset of an innocently acquired psychiatric disorder to 
the veteran's period of service.  Without a factual basis in 
the record, her conclusion is not sufficient to rebut the 
presumption of soundness or otherwise to establish that the 
claimed condition was present in service.  Miller v. West, 11 
Vet. App. 345, 348 (1998) (a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record and cannot overcome 
the presumption of soundness absent contemporaneous clinical 
evidence or recorded history on the record).  

With regard to the issue of direct service connection, the 
July 2008 VA examiner determined that the veteran's disorder 
did not begin in service, since there was no clear evidence 
of the disorder in the STR.  Her opinion on this matter is 
uncontroverted on this record.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

Although a July 2003 VAMC psychiatry treatment note reports 
that the veteran experienced auditory hallucinations "for 
many years," accompanied by depression, the psychiatrist had 
previously specified in a February 2003 treatment note that 
the symptoms began in approximately 1986.   

The Board again notes that the STR reference treatment at a 
Mental Hygiene Clinic.  However, without more, the Board 
cannot say that these manifestations represented the onset of 
the claimed bipolar disorder.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay assertions.  The veteran has 
asserted in correspondence to the Board that he was 
discharged from service due to the mental health condition 
that was diagnosed as bipolar disorder following service.   

First, the veteran has not been shown to possess the 
requisite medical training or credentials to render competent 
diagnoses or opinions as to etiology.  Therefore, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Second, his service personnel records (SPR) and STR do not 
show that his discharge was due to a mental health disorder.  
His DD Form 214 reflects that he was discharged "under 
honorable conditions."   However, no more specificity is 
provided.  Plus, he admitted during his July 2008 VA 
examination that his discharge was related to alcohol use.  

In any event, the Board does not find the veteran's 
assertions credible.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (the Board must determine whether evidence is 
credible); Caluza,  7 Vet. App. at 511 (in weighing 
credibility, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness).  

Although the veteran has claimed that his disorder began in 
service, the June 1999 hospital discharge summary shows that 
the veteran reported only a 15-year history of fluctuating 
moods.  In other words, his actual symptoms began about seven 
years following his discharge.  Due to these contradicting 
statements, the Board does not find the veteran's assertions 
to be credible.  

In conclusion, the Board finds after careful review of the 
entire record that the evidence does not support the 
veteran's claim of service connection for bipolar disorder 
with psychotic features.  

In reaching this conclusion the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  




ORDER

Service connection for bipolar disorder with psychotic 
features is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


